Citation Nr: 0400219	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine and right hip, secondary to 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

The record reveals that the veteran has received treatment 
from two private physicians, Dr. Luis R. Espinoza, and Dr. 
Godwin C. Ogbuokiri.  Dr. Ogbuokiri's treatment records have 
not been obtained, and treatment records since September 2002 
have not been obtained from Dr. Espinoza.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  Therefore, 
the RO must obtain all available records from Dr. Espinoza 
and Dr. Ogbuokiri.

The Board also finds that an additional examination is 
required.  The veteran has claimed that his degenerative 
joint disease of the lumbar spine and right hip is secondary 
to his service-connected degenerative joint disease of the 
right knee.  The veteran is entitled to an examination to 
obtain an opinion as to this claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  The VA examination in February 2002 indicates 
that the veteran's degenerative joint disease of the lumbar 
spine is not related to his inservice injury to the knee.  
Both Dr. Espinoza and Dr. Ogbuokiri have offered opinions 
that there is a relationship between the veteran's 
degenerative joint disease of the lumbar spine and right hip, 
and his service-connected arthritis of the right knee.  A VA 
examination and opinion is requested to reconcile these 
differing opinions and to review the entire claims folder and 
all the available evidence before an opinion is provided.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.	Request all treatment records from Dr. 
Godwin C. Ogbuokiri, Downman Urgent 
Healthcare Clinic, 4543 Downman Road, 
New Orleans, LA 70126.  Request all 
records from September 2002 to the 
present from Dr. Luis R. Espinoza, LSU 
Health Sciences Center, 1542 Tulane 
Avenue, New Orleans, LA 70112-2822.

3.	Make arrangements for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and etiology of his 
degenerative joint disease of the lumbar 
spine and right hip.  The examiner 
should review the claims folder and 
offer an opinion as to whether it is 
more likely, less likely, or as likely 
as not that the veteran's degenerative 
joint disease of the lumbar spine or 
right hip was caused or aggravated by 
the service-connected arthritis of the 
right knee.  If aggravated by the right 
knee arthritis, the examiner should 
specify what measurable degree of right 
hip or lumbar spine impairment is 
attributable to the service-connected 
right knee disability.  All indicated 
tests should be performed.  The examiner 
should provide a complete rationale for 
any opinion offered and should reconcile 
his or her opinion with those of the VA 
examiner in February 2002 and Drs. 
Espinoza and Ogbuokiri.

4.	The RO should readjudicate these claims 
including reviewing any new evidence 
obtained.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


